

115 S1150 IS: Medicaid Reform and Personal Responsibility Act of 2017
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1150IN THE SENATE OF THE UNITED STATESMay 17, 2017Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to require States to impose a work requirement for
			 able-bodied adults without dependents who are eligible for medical
			 assistance.
	
 1.Short titleThis Act may be cited as the Medicaid Reform and Personal Responsibility Act of 2017. 2.Requiring States to apply a work requirement for able-bodied adults without dependents under MedicaidSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
 (1)in subsection (a)— (A)by striking and at the end of paragraph (82);
 (B)by striking the period at the end of paragraph (83)(B)(ii) and inserting ; and; and (C)by inserting after paragraph (83)(B)(ii) the following new paragraph:
					
 (84)comply with the requirements of subsection (nn) (relating to a work requirement for able-bodied adults without dependents).; and
 (2)by adding at the end the following new subsection:
				
					(nn)Work requirement for able-Bodied adults without dependents
 (1)In generalBeginning October 1, 2017, a State shall elect through a State plan amendment (or waiver of such plan) to condition medical assistance under this title to an individual who is an able-bodied adult without dependents (as defined in paragraph (2)(A)) upon such an individual’s satisfaction of a work requirement (as defined in paragraph (2)(B)) and the requirements of paragraph (3).
 (2)DefinitionsIn this subsection: (A)Able-bodied adult without dependentsThe term able-bodied adult without dependents means an individual who is not—
 (i)under 18 or over 55 years of age; (ii)medically certified as physically or mentally unfit for employment;
 (iii)a parent or other member of a household with responsibility for a dependent child; (iv)a pregnant woman;
 (v)a bona fide student enrolled at least half time in any recognized school, training program, or institution of higher education; or
 (vi)a regular participant in a drug addiction or alcoholic treatment and rehabilitation program. (B)Work requirement (i)In generalThe term work requirement means participation in activity specified by the State as work for purposes of this subsection for 20 hours or more per week, averaged monthly.
 (ii)Job training and community serviceSuch term includes— (I)on-the-job training;
 (II)job skills training directly related to employment; and (III)community service programs.
 (3)Additional requirementsAn able-bodied adult without dependents shall not receive medical assistance under this title if the able-bodied adult without dependents—
 (A)refuses, at the time of application and every 12 months thereafter, to register as employed or as unemployed and actively looking for employment for less than 12 consecutive months, in a manner prescribed by the State;
 (B)refuses without good cause to satisfy an applicable work requirement; (C)refuses without good cause to accept an offer of employment, at a site or plant not subject to a strike or lockout at the time of the refusal, at a wage not less than the higher of—
 (i)the applicable Federal or State minimum wage; or (ii)80 percent of the wage that would have governed had the minimum hourly rate under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) been applicable to the offer of employment;
 (D)refuses without good cause to provide the State with sufficient information to allow the State to determine the employment status or the job availability of the able-bodied adult without dependents; or
 (E)voluntarily and without good cause— (i)quits a job; or
 (ii)reduces work effort and, after the reduction, the able-bodied adult without dependents is working less than 20 hours per week..
			